Exhibit 10.1

NONQUALIFIED STOCK OPTION GRANT AGREEMENT

A NONQUALIFIED STOCK OPTION GRANT (hereinafter the “Option”) for the number of
shares of Nordstrom Common Stock (“Common Stock”), as noted in the Nonqualified
Stock Option Grant Notice (the “Notice”), of Nordstrom, Inc., a Washington
Corporation (the “Company”), is hereby granted to the Recipient (“Optionee”) on
the date set forth in the Notice, subject to the terms and conditions of this
Agreement. The Option is also subject to the terms, definitions and provisions
of the Nordstrom, Inc. 2010 Equity Incentive Plan (the “Plan”), adopted by the
Board of Directors of the Company (the “Board”) and approved by the Company’s
shareholders, which is incorporated in this Agreement. To the extent
inconsistent with this Agreement, the terms of the Plan shall govern. Terms not
defined herein shall have the meanings as set forth in the Plan. The
Compensation Committee of the Board (the “Compensation Committee”) has the
discretionary authority to construe and interpret the Plan and this Agreement.
All decisions of the Compensation Committee upon any question arising under the
Plan or under this Agreement shall be final and binding on all parties. The
Option is subject to the following terms and conditions:

 

1. OPTION EXERCISE PRICE

The option exercise price is one hundred percent (100%) of the fair market value
of a share of Common Stock as determined by the closing price of Common Stock on
the New York Stock Exchange on the date of grant. For this purpose, the date of
grant is indicated in the Notice and reflects either the date the Compensation
Committee approves the grant, or if this date falls within a closed trading
period, the first trading day thereafter that falls within an open trading
window.

 

2. VESTING AND EXERCISING OF OPTION

Except as set forth in Section 5, the Option shall vest and be exercisable
pursuant to the terms of the vesting schedule set forth in the Notice.

 

  (a) Method of Exercise. The Option shall be exercisable (only to the extent
vested) by a written notice in a form prescribed by the Company that shall:

 

  (i) state the election to exercise the Option, the number of shares, the total
option exercise price, and the name and address of the Optionee;

 

  (ii) be signed by the person entitled to exercise the Option; and

 

  (iii) be in writing and delivered to Nordstrom Leadership Benefits (either
directly or through a broker).

 

  (b) Payment upon Exercise. Payment of the option exercise price for any shares
with respect to which an Option is being exercised shall be by:

 

  (i) check or bank wire transfer, or

 

  (ii) giving an irrevocable direction for a broker approved by the Company to
sell all or part of the Option shares and to deliver to the Company from the
sale proceeds an amount sufficient to pay the option exercise price and any
amount required to be withheld to meet the Company’s minimum statutory
withholding requirements, including the employee’s share of payroll taxes. (The
balance of the sale proceeds, if any, will be delivered to the Optionee.)

The certificate(s) or shares of Common Stock as to which the Option shall be
exercised shall be registered in the name of the person(s) exercising the Option
unless another person is specified. An Option hereunder may not at any time be
exercised for a fractional number of shares.

 

  (c) Restrictions on Exercise. The Option may not be exercised if the issuance
of the shares upon such exercise would constitute a violation of any applicable
federal or state securities or other law or valid regulation, or the Company’s
Insider Trading Policy. As a condition to the exercise of the Option, the
Company may require the person exercising the Option to make any representation
and warranty to the Company as the Company’s counsel advises and as may be
required by the Company or by any applicable law or regulation.

 

3. ACCEPTANCE OF OPTION AND TERMS

Although the Company may or may not require the Optionee’s signature upon
accepting the grant, the Optionee remains subject to the terms and conditions of
this Agreement. The Optionee agrees to comply with any and all legal
requirements and Company policies related to this Option or shares of Company
Common Stock which may be acquired upon exercise of this Option. The Optionee
acknowledges receipt of a copy of the Plan in connection with the acceptance of
the Award.

 

4. NONTRANSFERABILITY OF OPTION

The Option may not be sold, pledged, assigned or transferred in any manner
except in the event of the Optionee’s death. In the event of the Optionee’s
death, the Options may be transferred to the person indicated on a valid
beneficiary form, as designated by the Company, or if no designated beneficiary
form is available, then to the person to whom the Optionee’s rights have passed
by will or the laws of descent and distribution. Except as set forth in
Section 5, the Option may be exercised during the lifetime of the Optionee only
by the Optionee or by the guardian or legal representative of the Optionee. The
terms of this Agreement shall be binding upon the executors, administrators,
heirs and successors of the Optionee.



--------------------------------------------------------------------------------

5. SEPARATION OF EMPLOYMENT

Except as set forth in this section, a vested Option may only be exercised while
the Optionee is an employee of the Company or one of its subsidiaries (the
“Employer”). If an Optionee’s employment is terminated, the Optionee or his or
her legal representative shall have the right to exercise the Option after such
termination as follows:

 

  (a) If the Optionee dies while employed by the Employer, and the option was
granted at least six months prior to the date of the Optionee’s death, it shall
immediately vest and may be exercised during the period ending four years after
the Optionee’s death. The recipient named on the beneficiary form, as designated
by the Company, may exercise such rights. If no valid beneficiary form is on
file with the Company, then the person to whom the Optionee’s rights have passed
by will or the laws of descent and distribution may exercise such rights. In no
event may the Option be exercised more than 10 years from the date of grant. If
the Option was granted less than six months prior to death, such Option shall be
forfeited as of the date of death.

 

  (b) If the Optionee is separated due to his or her disability, as defined in
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”),
the Option was granted at least six months prior to such separation and the
Optionee provides Nordstrom Leadership Benefits with reasonable documentation of
the Optionee’s disability, the Option shall immediately vest as of the date of
such separation and may be exercised during the period ending four years after
separation. In no event may the Option be exercised more than 10 years from the
date of grant. If the Option was granted less than six months prior to
separation due to the Optionee’s disability, such Option shall be forfeited as
of the date of separation.

 

  (c) If the Optionee terminates employment after having met any of the
requirements set forth below, and the Option was granted at least six months
prior to the termination date, the Option shall continue to vest in accordance
with the terms of the Notice and may be exercised during the period ending four
years after separation notwithstanding such termination of employment:

 

  (i) the Optionee was born on or before March 3, 1956 and the Optionee was
eligible for and received a grant under the Plan in 2014; or

 

  (ii) the Optionee has attained age 55 with 10 continuous years of service to
the Employer from the most recent hire date with the Employer.

In no event may the Option be exercised more than 10 years from the date of
grant. If the Option was granted less than six months prior to the termination
date, such Option shall be forfeited as of the date of termination.

 

  (d) Notwithstanding subparagraphs (a), (b) and (c) of this section, the
Optionee shall immediately forfeit any unvested Options to the extent not
exercised as of the termination date, if he or she is terminated for any of the
following reasons with respect to the Company or any of its subsidiaries:
embezzlement, theft of funds, fraud, violation of rules, regulations or
policies, or any intentional harmful act or acts.

 

  (e) If the Optionee is separated for any reason other than those set forth in
subparagraphs (a), (b), (c) and (d) above, the Optionee (or Optionee’s
beneficiary) may exercise his or her Option, to the extent vested as of the date
of his or her separation, within 100 days after separation. In no event may the
Option be exercised more than 10 years from the date of grant. Any unvested
options will be forfeited as of the date of separation.

Notwithstanding anything above to the contrary, if at any time during the term
of this Option, the Optionee directly or indirectly, either as an employee,
employer, consultant, agent, principal, partner, shareholder, corporate officer,
director or in any other capacity, with respect to the Company or any of its
subsidiaries, engages or assists any third party in engaging in any competitive
business; divulges any confidential or proprietary information to a third party
who is not authorized to receive the confidential or proprietary information; or
improperly uses any confidential or proprietary information, then the
post-separation vesting and exercise rights of the Option set forth above shall
cease immediately, and all outstanding vested and unvested portions of the
Option shall be forfeited.

 

6. TERM OF OPTION

The Option may not be exercised more than 10 years from the date of grant of the
Option, and the vested portion of such Option may be exercised during such term
only in accordance with the Plan and the terms of the Option.

 

7. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

The Option shall be adjusted pursuant to the Plan, in such manner, to such
extent (if any) and at such time as the Compensation Committee deems appropriate
in the circumstances, to reflect any stock dividend, stock split, split up,
extraordinary cash dividend, any combination or exchange of shares or other
Strategic Transaction.

 

8. ADDITIONAL OPTIONS

The Compensation Committee may or may not grant the Optionee additional Options
in the future. Nothing in this Option or any future grant should be construed as
suggesting that additional grants to the Optionee will be forthcoming.



--------------------------------------------------------------------------------

9. LEAVES OF ABSENCE

For purposes of this Agreement, the Optionee’s service does not terminate due to
a military leave, a medical leave or another bona fide leave of absence if the
leave was approved by the Employer in writing and if continued crediting of
service is required by the terms of the leave or by applicable law. But, service
terminates when the approved leave ends unless the Optionee immediately returns
to active work.

If the Optionee goes on a leave of absence approved by the Employer, then the
vesting schedule specified in the Notice may be adjusted in accordance with the
Employer’s leave of absence policy or the terms of the leave.

 

10. TAX WITHHOLDING

In the event that the Company determines that it is required to withhold any tax
as a result of the exercise of the Option, the Optionee, as a condition to the
exercise of their Option, shall make arrangements satisfactory to the Company to
enable it to satisfy all withholding requirements.

 

11. INDEPENDENT TAX ADVICE

The tax consequences to the Optionee of receiving the Option or disposing of the
shares of Common Stock which may be issuable upon the exercise of the Option is
complicated and will depend, in part, on the Optionee’s specific tax situation.
The Optionee is advised to consult with an independent tax advisor for a full
understanding of the specific tax consequences of receiving the Option or
disposing of the shares of Common Stock which may be received upon exercise of
the Option.

 

12. RIGHTS AS A SHAREHOLDER

Neither the Optionee nor the Optionee’s beneficiary or representative shall have
any rights as a shareholder with respect to any Common Stock subject to the
Option, unless and until (i) the Optionee or the Optionee’s beneficiary or
representative becomes entitled to receive such Common Stock by filing a notice
of exercise and paying the option exercise price pursuant to the Option, and
(ii) the Optionee or Optionee’s beneficiary or representative has satisfied any
other requirement imposed by applicable law or the Plan.

 

13. NO RETENTION RIGHTS

Nothing in this Agreement or in the Plan shall give the Optionee the right to be
retained by the Employer as an employee or in any capacity. The Employer
reserves the right to terminate the Optionee’s service at any time, with or
without cause.

 

14. CLAWBACK POLICY

The Option, and any proceeds (Common Stock or cash) received in connection with
the exercise of the Option or subsequent sale of such issued Common Stock, shall
be subject to the Clawback Policy adopted by the Company’s Board, as amended
from time to time.

In the event the Clawback Policy is deemed unenforceable with respect to the
Option, or with respect to the proceeds received in connection with the exercise
of the Option or subsequent sale of Common Stock issued pursuant to the Option,
then the Option grant subject to this Agreement shall be deemed unenforceable
due to lack of adequate consideration.

 

15. ENTIRE AGREEMENT

The Notice, this Agreement and the Plan constitute the entire contract between
the parties hereto with regard to the subject matter hereof. They supersede any
other agreements, representations or understandings (whether oral or written and
whether express or implied) that relate to the subject matter hereof.